In a proceeding to stay arbitration under an insurance policy, the appeal is from an order of the Supreme Court, Kings County (Kramer, J.), dated December 22, 1992, which granted the petition.
Ordered that the order is affirmed, with costs.
The record reveals no proof that the appellant purchased underinsured motorists coverage pursuant to Insurance Law § 3420 (f) (2) (see, Country Wide Ins. Co. v Dumawal, 200 AD2d 353; Matter of Liberty Mut. Ins. Co. v Annunziato, 187 AD2d 429; Matter of Liberty Mut. Ins. Co. v Alberto, 186 AD2d 658). Therefore, the Supreme Court correctly granted the insurer’s petition to stay arbitration. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.